Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 14, “a sum of a plurality of variables divided by a distance variable, the plurality of variables including a semantic variable, a classification variable multiplied by a communication variable, and at least one third party variable“ is indefinite.  Both claims mention summing a plurality of variables including a classification variable multiplied by a communication variable.  It is unclear whether the intent is for the classification variable and communication variable to be summed independently or if the product of the classification variable and the communication variable represents a third undeclared variable which is part of the sum of variables divided by a distance.  These two interpretations would be contradictory and would lead to significantly different outcomes.  In the interest of further examination the claim is interpreted as the classification variable multiplied by a communication variable representing a third variable which is summed and divided.  

Regarding claim 1, “the values of the external factor parameter” lacks antecedent basis.  The claim language only mentions calculating a singular value of an external factor parameter.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of machine learning, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
determine a value of a test variable correlated to a user of a computing device for a visual object for display (mathematical calculation),
 calculating a value of an external factor parameter, the external factor parameter equal to a count variable multiplied by a square root of a sum of a plurality of variable (mathematical calculation)
calculating a value of an internal factor parameter, the internal factor parameter equal to a sum of a plurality of variables divided by a distance variable (mathematical calculation)
calculating a value of a cognitive parameter, the cognitive parameter equal to a sum of a plurality of variables including an event variable, a product of a face variable and a semantic variable, and a character variable (mathematical calculation)
calculating the value of the test variable using the values of the external factor parameter, the internal factor parameter, and the cognitive parameter (mathematical calculation)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “a computing device”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “communicate the visual object to a user computing device for displaying” which amounts to outputting data which is insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. 

Regarding Claim 2:  Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 2 recites a computer implemented method of machine learning, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
determine a value of a test variable correlated to a user of a computing device for a visual object for display (mathematical calculation),
 calculating a value of a cognitive parameter based on a plurality of variables (mathematical calculation)
calculating the value of the test variable using the value of the cognitive parameter (mathematical calculation)
Therefore, claim 2 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 2 recites additional elements “a computing device”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 2 also recites additional elements “communicate the visual object to a user computing device for displaying” which amounts to outputting data which is insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  Therefore, claim 2 is directed to a judicial exception.
Step 2B Analysis:  Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 2 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 2 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 3-7. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 3 recites additional mathematical calculation “determine the event variable based on a status of one or more event indicators”
Dependent claim 4 recites additional mathematical calculations “determine the face variable based on a reward associated with activation of the visual object for display”
Dependent claim 5 recites additional mathematical calculations “determine the semantic variable based on weights associated with one or more keywords.”
Dependent claim 6 recites additional mathematical calculations “determine the character variable based on correlation of characters to one or more visual object activations by the user.” 
Dependent claim 7 recites additional mathematical calculations “to set the value of the cognitive parameter to a sum of a first plurality of variables including the event variable, a product of the face variable and the semantic variable, and the character variable.” 

Regarding Claim 8:  Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 8 recites a computer implemented method of machine learning, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
determine a value of a test variable correlated to a user of a computing device for a visual object for display (mathematical calculation),
 calculating a value of an internal factor parameter based on a plurality of variables (mathematical calculation)
calculating the value of the test variable using the calculated value of the internal factor parameter (mathematical calculation)
Therefore, claim 8 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 8 recites additional elements “a computing device”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 8 also recites additional elements “communicate the visual object to a user computing device for displaying” which amounts to outputting data which is insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  Therefore, claim 8 is directed to a judicial exception.
Step 2B Analysis:  Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 8 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 8 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 9-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 9 recites additional mathematical calculation “determine the distance variable based on a distance between a location associated with a respective user and a location associated with execution of a visual object”
Dependent claim 10 recites additional mathematical calculations “to determine the semantic variable based on a correlation of textual information in a dynamic database.”
Dependent claim 11 recites additional mathematical calculations “determine the classification variable based on a class associated with the visual object”
Dependent claim 12 recites additional mathematical calculations “determine the communication variable based on a communication trigger setting.” 
Dependent claim 13 recites additional mathematical calculations “determine the third party variable based on an activation of a third party identifier” 
Dependent claim 14 recites additional mathematical calculations “to set the value of the internal factor parameter to a sum of a first plurality of variables divided by a distance variable, the first plurality of variables including the semantic variable, the classification variable multiplied by the communication variable, and the third party variable.” 
Dependent claim 15 recites additional mathematical calculations “calculating a value of an external factor parameter, the external factor parameter based a count variable, a generation variable, an identification variable, a stage variable, and a region variable” and calculating the value of the test variable using the calculated value of the external factor parameter” 
Dependent claim 16 recites additional mathematical calculations “determine the count variable based on a frequency of activation of the visual object for display.”
Dependent claim 17 recites additional mathematical calculations “to determine the generation variable based on a correlation of generation information in a data profile of the respective user to information in a data profile of the visual object for display.”
Dependent claim 18 recites additional mathematical calculations “to determine the identification variable based on a correlation of identity information in the data profile of the respective user to information in a data profile of the visual object for display.”
Dependent claim 19 recites additional mathematical calculations “to determine the stage variable based on correlation of stage information in a data profile of the respective user to information in the data profile of the visual object for display.”
Dependent claim 20 recites additional mathematical calculations “to set the value of the external factor parameter to a count variable multiplied by a square root of a sum of a second plurality of variables, the second plurality of variables including the generation variable, the identification variable, the stage variable, and the region variable.”

Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li (“A social recommender mechanism for location-based group commerce”, 2013) , in view of Black (US20090125588A1), and in further view of Ramaswamy (“CAESAR: A Context-Aware, Social Recommender System for Low-End Mobile Devices”, 2009). 
 
	Regarding claim 1, Li teaches A machine learning system for generating and applying test variables for client matching, the machine learning system configured to: ([p. 126 §1] "In this study, a group-coupon recommendation mechanism, analyzing the factors of individual preference, location sensitivity, and social influence, is proposed to solve the problem by finding a group of customers who are interested in the product and geographically close to the shop offering the product to assure the success of group-buying transactions by achieving the minimum numbers of buyers" [p. 127 §2.2] "a novel group recommendation mechanism which combines the collaborative filtering methodology and the genetic algorithm to learn the possible interactions among group members to estimate the rating that a group of members might give to an item.")
	determine a value of a test variable correlated to a user of a computing device for a visual object for display, the determining comprising: ([p. 128 §2.5] "Focusing on the motivations behind consumers’ participation in group buying, some findings indicate that, apart from the price discount, the ‘‘flock-of-sheep’’ effect is also an important factor [9]. The flock-of-sheep effect is also named ‘‘herd behavior’’, which describes how members in a group can act collectively without any planned direction. The Groupon website displays the daily-deal coupon product with the additional information of the number of the people who have already joined in the buying group, in order to push customers into panic purchasing without applying rationality. This is similar to the phenomenon of information cascading, which is where an individual’s decision may be influenced according to information obtained from others")
	calculating a value of an external factor parameter, the external factor parameter equal to a count variable multiplied by a square root of a sum of a plurality of variables, ([p. 132 §3.2.2] "For a store Sj, a distance score of check-in information is used to express the distance from the position of check-in to store Sj. T denotes the total number of tag-ins contained in all check-in information" Eqn. 7 the magnitude of the tag vector is a square root of a sum of squares of a plurality of variables. d_rank interpreted as synonymous with a count variable.  Implicit_LA interpreted as synonymous with external factor parameter.)
	the plurality of variables including an identification variable, a stage variable, and a region variable; ([p. 132 §3.2.2] "check-in information is used to analyze a user’s implicit location information. Generally, check-in information contains the coordinates of a physical check-in position and the tagged friends who are with the check-in user. According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order" Coordinates interpreted as synonymous with region variable.  Tagged friends in check in information interpreted as synonymous with identification variable.  Store location interpreted as synonymous with stage variable.)
	calculating a value of an internal factor parameter, the internal factor parameter equal to a sum of a plurality of variables divided by a distance variable, ([p. 131 §3.1.2] "Dtp denotes the path distance between the category of the target product Ctp and the first common parent (FCP) category node. Dj is the distance from the product category j to the FCP category node. DFR is the distance from the FCP category node to the root node. The similarity between the target product and a typical category j is formulated as:" See Eqn. 3.  Denominator shows a sum of variables.  Dividing the sum by the distance is equivalent to multiplying the fraction by the distance which would be equivalent to eqn. 2.)
	the plurality of variables including a semantic variable ([p. 128 §2.4] "research has combined social network analysis and semantic concept analysis to improve recommendation effectiveness")
	calculating a value of a cognitive parameter, the cognitive parameter equal to a sum of a plurality of variables ([p. 133 §3.4.1] "Wk is the relative weighted value of criterion k." See Eqn. 12.)
	a plurality of variables including a semantic variable ([p. 128 §2.4] "research has combined social network analysis and semantic concept analysis to improve recommendation effectiveness")
	 ([p. 133 §3.4.2] "For a typical target product, a customer’s willingness to buy the product may be influenced by the product’s characteristics, the geographic convenience of the store, and their friends’ evaluation of the product. Everyone has different weight distribution in relation to the above three criteria because everyone has an individual decision-making pattern. Therefore, a customer’s willingness to buy a product is computed by aggregating the weight of each criterion multiplied by the corresponding criteria score. The willingness-to-purchase of user ui regarding the target product is
measured as:" See Willingness Eqn. 14.)
	communicate the visual object to a user computing device for displaying responsive to the value of the test variable exceeding a threshold. ([p. 130 §3] "For GFP, the module analyzes and identifies a candidate customer group whose members have the highest willingness-to-purchase score towards the target product. The products are recommended to each member of those groups with higher cohesion scores. " [p. 134 §3.5.1] "Step 1: The customers with a top-k willingness score in terms of purchasing a target product are selected as the starting nodes during the process of clique formation" k interpreted as synonymous with threshold.  Sending recommendations to users with highest willingness scores interpreted as synonymous with exceeding the relative threshold of the lower willingness scores.).
	However, Li does not explicitly teach the plurality of variables including a generation variable 
	the plurality of variables including a semantic variable, a classification variable multiplied by a communication variable, and at least one third party variable; including an event variable, a product of a face variable and a semantic variable, and a character variable.

Black, in the same field of endeavor, teaches the plurality of variables including a generation variable ([0007] "Examples of media item attributes may be genre, decade of release, and/or artist" Decade of release interpreted as synonymous with generation variable.).
	the plurality of variables including a semantic variable, a classification variable multiplied by a communication variable, and at least one third party variable; ([¶0071] "the presentation channel may be defined by the criteria “genre=rock” and “decade=1980's.” The recommender may be tagged with a single recommender tag of “rock.” The media item recommendations may not be allowed. This is because the criteria defining the presentation channel includes the Boolean operator “and,” meaning that both criteria may have to be matched by the recommender tags. Since the recommender is tagged with a single recommender tag, the recommender tag does not match both criteria defining the presentation channel." Presentation channel explicitly taught as the channel determining notifications for user such that  variables "genre" and "rock" are both interpreted as synonymous with communication variable. Each of the said variables are also semantic variables used for communication. "genre" interpreted as synonymous with third party variable.  With respect to the instant specification boolean operator "and" interpreted as synonymous with boolean multiplication such that taking the "and" of the boolean variables is synonymous with taking the product.). 

Li and Black are both directed towards recommender systems.  Therefore, Li and Black are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the teachings of Black by using a bit-mask or any other type of boolean identifier to refine the output recommendation. With respect to the instant specification the communication and third party variables are both taught as being set to either ‘1’ or ‘2’ which one of ordinary skill in the art would recognize as the one indexed equivalent to zero indexed ‘0’ or ‘1’ which is simply a boolean true or false.  Similarly, one of ordinary skill in the art would recognize that a boolean ‘AND’ operator is the equivalent to taking the product of said values.  Boolean logic is well known in the art for filtering results and would lead to obvious and expected outcomes.  Black explicitly teaches as a relevant but non-limiting example of one advantage over the known art that notifications may be generated when conflicts exist in boolean filtering ([¶0011] “conflicts between recommender tags and/or conflicts between criteria selected for the presentation channel may be identified so that filtering may be performed as intended. One type of conflict is a logical conflict. A logical conflict exists if recommender tags, or multiple criteria selected for the presentation channel, are logically mutually exclusive.”).

	However, the combination of Li and Black does not explicitly teach the plurality of variables including an event variable, a product of a face variable and a semantic variable, and a character variable.  

Ramaswamy, in the same field of endeavor, teaches the plurality of variables including an event variable, a product of a face variable and a semantic variable, and a character variable; ([p. 340 §4.1] "Tuv is the amount of time that u and v spend talking to each other" [See Eqn. on bottom of p. 340 Col. 2] Initial weight interpreted as synonymous with semantic variable.  K interpreted as synonymous with face variable.  Eqn. on p. 341 §4.3 shows the product being used to determine updated semantic variable.  Tuv interpreted as event variable.  N interpreted as synonymous with character variable (with respect to the instant specification a character variable may represent a particular brand that the user prefers, which would synonymously be represented by the elements in N that the user found useful in Ramaswamy).).  

Li, Black, and Ramaswamy are all directed towards recommender systems.  Therefore, Li, Black, and Ramaswamy are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Black with the teachings of Ramaswamy by substituting the variables in Eqn. 12 of Li with the variables in the equation on page 341 of Ramaswamy.  The Willingness factor in Li is a score based system combining multiple known equations in order to derive a score for ranking a user’s willingness to participate in a recommendation.  It would be obvious to one of ordinary skill in the art that sums and products of variables could be combined as rewards to increase the score used to determine said willingness factor as taught by Li.  It would also be obvious to one of ordinary skill in the art that said variables could represent a variety of factors, such as the face variable, semantic variable, and character variable taught by Ramaswamy which reflect the intended use of the instant disclosure.  The simple substitution in this case is directed mainly to the intended use of the variables disclosed in Li as opposed to Ramaswamy.  The variables in Ramaswamy are mostly directed towards a temporal (event) based element in the recommender system and supporting variables for such.  Ramaswamy teaches as a motivation for combination ([p. 347 §10] “CAESAR is the first recommender system on the mobile platform that utilizes temporal and spatial context along with the social network. A variety of enhancements are possible in such a system to suit heterogeneous  infrastructures. For example, in sparsely populated areas, even stores that are a few miles away from the user’s location may be of interest (in contrast to urban areas). In cases where mobile towers may have limited computational power, approaches that distribute the computational load may come in handy since they could be leveraged to computations may be moved as close to the user as possible.”).

	Claims 2-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li and in view of Ramaswamy. 

	Regarding claim 2, Li teaches A machine learning system for generating and applying test variables for client matching, the machine learning system configured to: ([p. 126 §1] "In this study, a group-coupon recommendation mechanism, analyzing the factors of individual preference, location sensitivity, and social influence, is proposed to solve the problem by finding a group of customers who are interested in the product and geographically close to the shop offering the product to assure the success of group-buying transactions by achieving the minimum numbers of buyers" [p. 127 §2.2] "a novel group recommendation mechanism which combines the collaborative filtering methodology and the genetic algorithm to learn the possible interactions among group members to estimate the rating that a group of members might give to an item.")
	determine a value of a test variable correlated to a user of a computing device for a visual object for display, the determining comprising: ([p. 128 §2.5] "Focusing on the motivations behind consumers’ participation in group buying, some findings indicate that, apart from the price discount, the ‘‘flock-of-sheep’’ effect is also an important factor [9]. The flock-of-sheep effect is also named ‘‘herd behavior’’, which describes how members in a group can act collectively without any planned direction. The Groupon website displays the daily-deal coupon product with the additional information of the number of the people who have already joined in the buying group, in order to push customers into panic purchasing without applying rationality. This is similar to the phenomenon of information cascading, which is where an individual’s decision may be influenced according to information obtained from others")
	calculating a value of a cognitive parameter based on a plurality of variables ([p. 133 §3.4.1] "Wk is the relative weighted value of criterion k." See Eqn. 12.)
	calculating the value of the test variable using the value of the cognitive parameter ([p. 133 §3.4.2] "For a typical target product, a customer’s willingness to buy the product may be influenced by the product’s characteristics, the geographic convenience of the store, and their friends’ evaluation of the product. Everyone has different weight distribution in relation to the above three criteria because everyone has an individual decision-making pattern. Therefore, a customer’s willingness to buy a product is computed by aggregating the weight of each criterion multiplied by the corresponding criteria score. The willingness-to-purchase of user ui regarding the target product is measured as:" See Willingness Eqn. 14.)
	communicate the visual object to a user computing device for displaying responsive to the value of the test variable exceeding a threshold. ([p. 130 §3] "For GFP, the module analyzes and identifies a candidate customer group whose members have the highest willingness-to-purchase score towards the target product. The products are recommended to each member of those groups with higher cohesion scores. " [p. 134 §3.5.1] "Step 1: The customers with a top-k willingness score in terms of purchasing a target product are selected as the starting nodes during the process of clique formation" k interpreted as synonymous with threshold.  Sending recommendations to users with highest willingness scores interpreted as synonymous with exceeding the relative threshold of the lower willingness scores.)
	However, Li does not explicitly teach a plurality of variables including an event variable, a face variable, a semantic variable, and a character variable  

Ramaswamy, in the same field of endeavor, teaches a plurality of variables including an event variable, a face variable, a semantic variable, and a character variable   ([p. 340 §4.1] "Tuv is the amount of time that u and v spend talking to each other" [See Eqn. on bottom of p. 340 Col. 2] Initial weight interpreted as synonymous with semantic variable.  K interpreted as synonymous with face variable.  Eqn. on p. 341 §4.3 shows the product being used to determine updated semantic variable.  Tuv interpreted as event variable.  N interpreted as synonymous with character variable (with respect to the instant specification a character variable may represent a particular brand that the user prefers, which would synonymously be represented by the elements in N that the user found useful in Ramaswamy).). 

Li and Ramaswamy are both directed towards recommender systems.  Therefore, Li and Ramaswamy are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the teachings of Ramaswamy by substituting the variables in Eqn. 12 of Li with the variables in the equation on page 341 of Ramaswamy.  The Willingness factor in Li is a score based system combining multiple known equations in order to derive a score for ranking a user’s willingness to participate in a recommendation.  It would be obvious to one of ordinary skill in the art that sums and products of variables could be combined as rewards to increase the score used to determine said willingness factor as taught by Li.  It would also be obvious to one of ordinary skill in the art that said variables could represent a variety of factors, such as the face variable, semantic variable, and character variable taught by Ramaswamy which reflect the intended use of the instant disclosure.  The simple substitution in this case is directed mainly to the intended use of the variables disclosed in Li as opposed to Ramaswamy.  The variables in Ramaswamy are mostly directed towards a temporal (event) based element in the recommender system and supporting variables for such.  Ramaswamy teaches as a motivation for combination ([p. 347 §10] “CAESAR is the first recommender system on the mobile platform that utilizes temporal and spatial context along with the social network. A variety of enhancements are possible in such a system to suit heterogeneous  infrastructures. For example, in sparsely populated areas, even stores that are a few miles away from the user’s location may be of interest (in contrast to urban areas). In cases where mobile towers may have limited computational power, approaches that distribute the computational load may come in handy since they could be leveraged to computations may be moved as close to the user as possible.”).

	Regarding claim 3, the combination of Li, and Ramaswamy teaches The machine learning system of claim 2, further configured to determine the event variable based on a status of one or more event indicators. (Ramaswamy [p. 340 §4.1] "Tuv is the amount of time that u and v spend talking to each other" [See Eqn. on bottom of p. 340 Col. 2] Tuv interpreted as synonymous with event variable.  Amount of time that u and v spend talking to each other interpreted as synonymous with event indicator.). 

Regarding claim 6, the combination of Li, and Ramaswamy teaches The machine learning system of claim 2, further configured to determine the character variable based on correlation of characters to one or more visual object activations by the user. (Ramaswamy [p. 341 §4.3] "Nuv is the number of recommendations that u made that were sent to v and N +uv is the number of recommendations that u made that were sent to v and that v found useful" N interpreted as synonymous with character variable (with respect to the instant specification a character variable may represent a particular brand that the user prefers, which would synonymously be represented by the elements in N that the user found useful in Ramaswamy).). 

	Regarding claim 7, the combination of Li, and Ramaswamy teaches The machine learning system of claim 2, further configured to set the value of the cognitive parameter to a sum of a first plurality of variables ( [p. 133 §3.4.1] "Wk is the relative weighted value of criterion k." See Eqn. 12.)
	a first plurality of variables including the event variable, a product of the face variable and the semantic variable, and the character variable. (Ramaswamy [p. 340 §4.1] "Tuv is the amount of time that u and v spend talking to each other" [See Eqn. on bottom of p. 340 Col. 2] Initial weight interpreted as synonymous with semantic variable.  K interpreted as synonymous with face variable.  Eqn. on p. 341 §4.3 shows the product being used to determine updated semantic variable.  Tuv interpreted as event variable.  N interpreted as synonymous with character variable (with respect to the instant specification a character variable may represent a particular brand that the user prefers, which would synonymously be represented by the elements in N that the user found useful in Ramasway).). 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, and Ramaswamy and in further view of Zhao (“Ranking on heterogeneous manifolds for tag recommendation in social tagging services”, 2014)

Regarding claim 4, the combination of Li and Ramaswamy teaches The machine learning system of claim 2. 
However, the combination of Li and Ramaswamy does not explicitly teach to determine the face variable based on a reward associated with activation of the visual object for display.  

Zhao, in the same field of endeavor, teaches to determine the face variable based on a reward associated with activation of the visual object for display. ([p. 527 §4.2] "yti denotes the i-th entry of yt corresponding to tiAT and frequency; ti is the number of times user u has used tag ti. Tu is the tag vocabulary of user u." Frequency interpreted as synonymous with activation reward, such that yti interpreted as synonymous with face variable.). 

	Li, Ramaswamy, and Zhao are all directed towards recommender systems.  Therefore, Li, Ramaswamy, and Zhao are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Ramaswamy with the teachings of Zhao by ensuring that the reward for the temporal variable in the combination of Li and Ramaswamy was directed towards an activation frequency. Ramaswamy explicitly teaches using multiple weighting factors directly with a temporal (event) variable in a recommender system and it would be obvious to one of ordinary skill in the art that the face variable K could be weighted based on any number of intended use factors including activation frequency.  As with the substitution of the variables in Ramaswamy with those in Li, the disclosure of Zhao also simply reinforces the notion that the use of an activation frequency for weighting a temporal variable would lead to obvious and expected outcomes.  Zhao teaches as a further motivation for combination ([p. 533 §7] “The proposed algorithmic framework is general and can be applied to any social tagging services as long as a notion of similarity between resources is defined. We crawled a dataset from Del.icio.us for empirical evaluation. In experiments, we explored the influence of parameters on the performance of
GRoMO and compared GRoMO with two baseline algorithms, Personalized Vector Similarity and Global Vector Similarity.  The results showed that our algorithm was effective and outperformed the baseline algorithms.”). 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, and Ramaswamy and in further view of Gnanasambandam (US20110280640A1). 

	Regarding claim 5, Li teaches The machine learning system of claim 2.
	However, Li does not explicitly teach to determine the semantic variable based on weights associated with one or more keywords.  

Gnanasambandam, in the same field of endeavor, teaches to determine the semantic variable based on weights associated with one or more keywords. ([¶0067] "With reference to FIG. 1, a tripartite graph is shown including a set of keywords K extracted from attributes associated with the printed document, such as the name of the document and other related information with or without extracting information from the document, a set of people P, and a set of devices D. Each link in the graph shows one of two things—either a person pi used a keyword ki or a person used a device di. Each unique pi, ki or di appears only once in the graph. Furthermore, the edge weights are utilized to denote the frequency of the aforementioned semantics relating to the usage."). 

	Li, Ramaswamy, and Gnanasambandam are all directed towards recommender systems.  Therefore, Li, Ramaswamy, and Gnanasambandam are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the semantic variable disclosed in the combination of Li and Ramaswamy by using weights associated with keywords. It would be obvious to one of ordinary skill in the art that context-aware semantic recommender systems would use keywords to make recommendations.  The association between semantics and keywords would lead to obvious and expected results.  This is reinforced by Gnanasambandam, who provides as additional motivation for combination ([¶0054] “The disclosed systems and methods maintain a large graph that captures all the activities (e.g. document printing), but can extract sub-graphs for a user and uses the information within the sub-graph to target advertisements to the user.”).

	Claims 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li and in view of Black. 

	Regarding claim 8, Li teaches A machine learning system for generating and applying test variables for client matching, the machine learning system configured to: ([p. 126 §1] "In this study, a group-coupon recommendation mechanism, analyzing the factors of individual preference, location sensitivity, and social influence, is proposed to solve the problem by finding a group of customers who are interested in the product and geographically close to the shop offering the product to assure the success of group-buying transactions by achieving the minimum numbers of buyers" [p. 127 §2.2] "a novel group recommendation mechanism which combines the collaborative filtering methodology and the genetic algorithm to learn the possible interactions among group members to estimate the rating that a group of members might give to an item.")
	determine a value of a test variable correlated to a user of a computing device for a visual object for display, the determining comprising: ([p. 128 §2.5] "Focusing on the motivations behind consumers’ participation in group buying, some findings indicate that, apart from the price discount, the ‘‘flock-of-sheep’’ effect is also an important factor [9]. The flock-of-sheep effect is also named ‘‘herd behavior’’, which describes how members in a group can act collectively without any planned direction. The Groupon website displays the daily-deal coupon product with the additional information of the number of the people who have already joined in the buying group, in order to push customers into panic purchasing without applying rationality. This is similar to the phenomenon of information cascading, which is where an individual’s decision may be influenced according to information obtained from others")
	calculating a value of an internal factor parameter based on a plurality of variables ([p. 131 §3.1.2] "Dtp denotes the path distance between the category of the target product Ctp and the first common parent (FCP) category node. Dj is the distance from the product category j to the FCP category node. DFR is the distance from the FCP category node to the root node. The similarity between the target product and a typical category j is formulated as:" See Eqn. 3.  Denominator shows a sum of variables.  Dividing the sum by the distance is equivalent to multiplying the fraction by the distance which would be equivalent to eqn. 2.)
	calculating the value of the test variable using the calculated value of the internal factor parameter; and ([p. 133 §3.4.2] "For a typical target product, a customer’s willingness to buy the product may be influenced by the product’s characteristics, the geographic convenience of the store, and their friends’ evaluation of the product. Everyone has different weight distribution in relation to the above three criteria because everyone has an individual decision-making pattern. Therefore, a customer’s willingness to buy a product is computed by aggregating the weight of each criterion multiplied by the corresponding criteria score. The willingness-to-purchase of user ui regarding the target product is measured as:" See Willingness Eqn. 14.)
	communicate the visual object to a user computing device for displaying responsive to the value of the test variable exceeding a threshold. ([p. 130 §3] "For GFP, the module analyzes and identifies a candidate customer group whose members have the highest willingness-to-purchase score towards the target product. The products are recommended to each member of those groups with higher cohesion scores. " [p. 134 §3.5.1] "Step 1: The customers with a top-k willingness score in terms of purchasing a target product are selected as the starting nodes during the process of clique formation" k interpreted as synonymous with threshold.  Sending recommendations to users with highest willingness scores interpreted as synonymous with exceeding the relative threshold of the lower willingness scores.).
	However, Li does not explicitly teach a plurality of variables including a distance variable, a semantic variable, a classification variable, a communication variable, and a third party variable; and  

Black, in the same field of endeavor, teaches a plurality of variables including a distance variable, a semantic variable, a classification variable, a communication variable, and a third party variable; and ([¶0071] "the presentation channel may be defined by the criteria “genre=rock” and “decade=1980's.” The recommender may be tagged with a single recommender tag of “rock.” The media item recommendations may not be allowed. This is because the criteria defining the presentation channel includes the Boolean operator “and,” meaning that both criteria may have to be matched by the recommender tags. Since the recommender is tagged with a single recommender tag, the recommender tag does not match both criteria defining the presentation channel." Presentation channel explicitly taught as the channel determining notifications for user such that  variables "genre" and "rock" are both interpreted as synonymous with communication variable. Each of the said variables are also semantic variables used for communication. "genre" interpreted as synonymous with third party variable.  With respect to the instant specification boolean operator "and" interpreted as synonymous with boolean multiplication such that taking the "and" of the boolean variables is synonymous with taking the product.). 

	Li and Black are both directed towards recommender systems.  Therefore, Li and Black are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li with the teachings of Black by using a bit-mask or any other type of boolean identifier to refine the output recommendation. With respect to the instant specification the communication and third party variables are both taught as being set to either ‘1’ or ‘2’ which one of ordinary skill in the art would recognize as the one indexed equivalent to zero indexed ‘0’ or ‘1’ which is simply a boolean true or false.  Similarly, one of ordinary skill in the art would recognize that a boolean ‘AND’ operator is the equivalent to taking the product of said values.  Boolean logic is well known in the art for filtering results and would lead to obvious and expected outcomes.  Black explicitly teaches as a relevant but non-limiting example of one advantage over the known art that notifications may be generated when conflicts exist in boolean filtering ([¶0011] “conflicts between recommender tags and/or conflicts between criteria selected for the presentation channel may be identified so that filtering may be performed as intended. One type of conflict is a logical conflict. A logical conflict exists if recommender tags, or multiple criteria selected for the presentation channel, are logically mutually exclusive.”).

	Regarding claim 9, the combination of Li, and Black teaches The machine learning system of claim 8, further configured to determine the distance variable based on a distance between a location associated with a respective user and a location associated with execution of a visual object. (Li [p. 132 §3.2.2] "According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order. For a store Sj, a distance score of check-in information is used to express the distance from the position of check-in to store Sj" Store interpreted as synonymous with location associated with execution of a visual object.). 

	Regarding claim 10,  the combination of Li, and Black teaches The machine learning system of claim 8, further configured to determine the semantic variable based on a correlation of textual information in a dynamic database. (Li [p. 128 §2.4] "a user’s browsing profile could be used to develop an Internet recommendation system via the semantic-expansion approach...We use the distance-based approach, which is proved to outperform other keyword-based similarity evaluation approaches"). 

	Regarding claim 11, the combination of Li, and Black teaches The machine learning system of claim 8, further configured to determine the classification variable based on a class associated with the visual object. (Li [p. 130 §3.1.1] "Before calculating the similarity between the target product and a customer, a product category tree first has to be built by referencing a certain classification index. Each node of the product category tree represents a single category. Every product is classified into only one category node"). 

Regarding claim 13, the combination of Li, and Black teaches The machine learning system of claim 8, further configured to determine the third party variable based on an activation of a third party identifier. (Black [¶0071] "the presentation channel may be defined by the criteria “genre=rock” and “decade=1980's.” The recommender may be tagged with a single recommender tag of “rock.” The media item recommendations may not be allowed. This is because the criteria defining the presentation channel includes the Boolean operator “and,” meaning that both criteria may have to be matched by the recommender tags. Since the recommender is tagged with a single recommender tag, the recommender tag does not match both criteria defining the presentation channel." "rock" interpreted as third party identifier. Black explicitly teaches that the presentation channel definition is dependent on activation of the third party identifier.). 

	Regarding claim 14, the combination of Li, and Black teaches The machine learning system of claim 8, further configured to set the value of the internal factor parameter to a sum of a first plurality of variables divided by a distance variable, (Li  See Eqn. 3.  Denominator shows a sum of variables.  Dividing the sum by the distance is equivalent to multiplying the fraction by the distance which would be equivalent to eqn. 2.)
	the first plurality of variables including the semantic variable, the classification variable multiplied by the communication variable, and the third party variable. (Black [¶0071] "the presentation channel may be defined by the criteria “genre=rock” and “decade=1980's.” The recommender may be tagged with a single recommender tag of “rock.” The media item recommendations may not be allowed. This is because the criteria defining the presentation channel includes the Boolean operator “and,” meaning that both criteria may have to be matched by the recommender tags. Since the recommender is tagged with a single recommender tag, the recommender tag does not match both criteria defining the presentation channel." Presentation channel explicitly taught as the channel determining notifications for user such that  variables "genre" and "rock" are both interpreted as synonymous with communication variable. Each of the said variables are also semantic variables used for communication. "genre" interpreted as synonymous with third party variable.  With respect to the instant specification boolean operator "and" interpreted as synonymous with boolean multiplication such that taking the "and" of the boolean variables is synonymous with taking the product.). 

	Regarding claim 15, the combination of Li, and Black teaches The machine learning system of claim 8, wherein determining the value of the test variable further comprises: calculating a value of an external factor parameter, the external factor parameter (Li [p. 132 §3.2.2] "For a store Sj, a distance score of check-in information is used to express the distance from the position of check-in to store Sj. T denotes the total number of tag-ins contained in all check-in information")
	based a count variable, an identification variable, a stage variable, and a region variable; and (Li [p. 132 §3.2.2] "check-in information is used to analyze a user’s implicit location information. Generally, check-in information contains the coordinates of a physical check-in position and the tagged friends who are with the check-in user. According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order" Coordinates interpreted as synonymous with region variable.  Tagged friends interpreted as synonymous with identification variable.  Store location interpreted as synonymous with stage variable.)
	 based on a generation variable (Black [§0007] "Examples of media item attributes may be genre, decade of release, and/or artist" Decade of release interpreted as synonymous with generation variable.)
	calculating the value of the test variable using the calculated value of the external factor parameter. (Li [p. 133 §3.4.2] "For a typical target product, a customer’s willingness to buy the product may be influenced by the product’s characteristics, the geographic convenience of the store, and their friends’ evaluation of the product. Everyone has different weight distribution in relation to the above three criteria because everyone has an individual decision-making pattern. Therefore, a customer’s willingness to buy a product is computed by aggregating the weight of each criterion multiplied by the corresponding criteria score. The willingness-to-purchase of user ui regarding the target product is measured as:" See Willingness Eqn. 14.). 

	Regarding claim 16, the combination of Li, and Black teaches The machine learning system of claim 15, further configured to determine the count variable based on a frequency of activation of the visual object for display. (Li [p. 132 §3.2.2] "T denotes the total number of tag-ins contained in all check-in information" d_rank is shown as being based on T in Eqn. 6.  T interpreted as synonymous with being based on a frequency of activation of the visual object for display.). 

	Regarding claim 17, the combination of Li, and Black teaches The machine learning system of claim 15, further configured to determine the generation variable based on a correlation of generation information in a data profile of the respective user to information in a data profile of the visual object for display. (Black [§0007] "Examples of media item attributes may be genre, decade of release, and/or artist" [¶0070] "the presentation channel may be defined by the criterion “genre=rock.” The recommender may be tagged with “rock” and “1980's.”" Decade of release interpreted as synonymous with generation variable.  Using decade of release to control presentation channel interpreted as synonymous with correlation of generation information in a data profile of the respective user to information in a data profile of the visual object for display.). 

	Regarding claim 18, the combination of Li, and Black teaches The machine learning system of claim 15, further configured to determine the identification variable based on a correlation of identity information in the data profile of the respective user to information in a data profile of the visual object for display. (Li [p. 132 §3.2.2] "check-in information contains the coordinates of a physical check-in position and the tagged friends who are with the check-in user. According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order...and HTag(ui) is the set of checkins in which user ui is tagged" Tagged friends in check ins interpreted as synonymous with identification variable.). 

	Regarding claim 19, the combination of Li, and Black teaches The machine learning system of claim 15, further configured to determine the stage variable based on correlation of stage information in a data profile of the respective user to information in the data profile of the visual object for display. (Li [p. 132 §3.2.2] "check-in information contains the coordinates of a physical check-in position and the tagged friends who are with the check-in user. According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order...and HTag(ui) is the set of checkins in which user ui is tagged" Li explicitly teaches that check-in information contains check-in position coordinates which are interpreted as synonymous with stage variable.). 

	Regarding claim 20,  the combination of Li and Black teaches The machine learning system of claim 16, further configured to set the value of the external factor parameter to a count variable multiplied by a square root of a sum of a second plurality of variables, (Li [p. 132 §3.2.2] "For a store Sj, a distance score of check-in information is used to express the distance from the position of check-in to store Sj. T denotes the total number of tag-ins contained in all check-in information")
	the second plurality of variables including the identification variable, the stage variable, and the region variable. (Black [p. 132 §3.2.2] "check-in information is used to analyze a user’s implicit location information. Generally, check-in information contains the coordinates of a physical check-in position and the tagged friends who are with the check-in user. According to the address (with coordinate X and coordinate Y) of the store, we can compute the distance between the check-in position and store address and use it to sort the candidate customers in ascending order" Coordinates interpreted as synonymous with region variable.  Tagged friends in check in information interpreted as synonymous with identification variable.  Store location interpreted as synonymous with stage variable.)
	the second plurality of variables including the generation variable (Black [§0007] "Examples of media item attributes may be genre, decade of release, and/or artist" Decade of release interpreted as synonymous with generation variable.). 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, and Black and in further view of Beiriger (US10402295B1). 

	Regarding claim 12, Li teaches The machine learning system of claim 8
	However, Li does not explicitly teach to determine the communication variable based on a communication trigger setting.  

Beiriger, in the same field of endeavor, teaches to determine the communication variable based on a communication trigger setting ([Col. 12 l. 16 - Col. 13 l. 3] "the notification settings may be based on the personal preferences, may be driven by the needs of a corporate entity that the user is affiliated with (e.g., an employee of), may be based on a combination of the foregoing, and/or other criteria."). 

	Li, Black, and Beiriger are all directed towards recommender systems.  Therefore, Li, Black, and Beiriger are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Li and Black with the teachings of Beiriger by determining the communication variable based on a notification setting. It would be obvious to one of ordinary skill in the art that in a notification based system, that applying a notification setting to the output would lead to obvious and expected outcomes.  The disclosure of Beiriger explicitly reinforces this obviousness, and provides as a motivation for combination ([Col. 2 l. 4-13] “The innovative technology discussed herein provides numerous benefits including, but not limited to, intelligently and automatically determining peripheral-related items for purchase or suggestion regardless of manufacturer, automatically notifying users of components that need replacing based on customized settings, providing a unified replacement parts ordering experience, streamlining and customizing the ordering experience based on perceived and/or actual needs, and allowing management of the peripherals and orders in a multi-user environment.”).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo (“FlierMeet: A Mobile Crowdsensing System for Cross-Space Public Information Reposting, Tagging, and Sharing”, 2015) is directed towards a recommender system which uses semantics in combination with demographic, temporal, and business location based information to provide recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126